Title: To Thomas Jefferson from James Hopkins, 16 July 1801
From: Hopkins, James
To: Jefferson, Thomas


               
                  Honourable & very Dear Sir,
                  Amherst County, July 16th. 1801.
               
               Immediatly after the Rect. of your last Hond. favor of the 10th. Novemr. I determin’d (as I had before intended) to make another Effort to Wait on you at Monticello in Order to pay my Duty & Respects (as well as Heart-felt Congratulations on the Triumph of Republican Efforts) before your Departure for Congress, and accordingly set out with that View, but at the end of my first days travel was informed (what I was before ignorant of) that Congress were to meet at an Earlier day than that fixt on by the Constitution, and that you had already set out for the Federal City.—Whereupon I returned—resolving to have Recourse to the only expedient then left me—(Vizt.) to Write you both in Answer to your Hond. favor last Receiv’d—and to Express (as well as I could) the feelings of my Heart on the happy Prospect before us—On your Exaltation to that Post—so much the Reward of your Virtue—and so loudly Demanded by the Distressing & Disgraceful Situation of our Common Country.—This was immediatly Done, and the Letter (as I am well assured) forwarded by Post from Warminster early in December—But I must confess I soon had my Doubts that my Letter was stoppt or intercepted by the way.—because therein I had particularly Requested (amongst other favours) your Complyance with the Offer your Goodness had been pleased to make:—”the Continuance of my Subscription for the Aurora.”—for during 4 or 5 Weeks after the Commencement of the New-Year that Paper never came to Warminster Post-Office, as usual, for me.—So that I told Mr. Willis Wills (Post-Master there & a good Republican) that my Letter put into his hands for You had certainly Miscarry’d.—and mention’d the above as my Reason.—he Reply’d he hoped Otherwise—and that the Reason I had given was not Conclusive as to the miscarriage of my Letter.—for that there had come no Auroras for any other of the Subscribers in the Neighbourhood (of which there were several) any more than for myself, in that space of time:—but if none came by the next post, he would Comply with my Request, & write to Mr. Duane for me.—However it happen’d that the Auroras did come the next Post, and that as well for me as Others.—Whereon I again resumed the pleasing hope that my Letter had reached you.—and that (as was a general Complaint about that time) some of the Tory Post-masters had only stopt our papers by the way.—This I still indulged till seeing a Notice from Mr. Duane some time in the last month.—Requesting all his Subscribers who were Convenient to pay up their Arrears with him to Mr. Wills Post-master at Warminster.—I thought This would be a Certain Criterion whether my Letter had ever got to hand or not, and therefore enquired whether Mr. Duane had sent forward any Demand against me.—Mr. Wills assured me Yea:—That I also was in Arrear from the 7th. January last:—Wherefore the Dream is now Out, and Amounts to a Demonstration of the Verity of what that worthy Citizen (Duane) had publish’d in his paper about the time above refer’d to (vizt) “That there was a Certain Post-Office in Virginia beyond which no Letter addressed to the Vice-President did ever pass.”—Therefore it now remains for me to make one more Essay in this way (not knowing how long Publick Cases may detain your Excellency at the Seat of Government, or whether you can allow yourself liesure to Visit Monticello again before the meeting of the New Congress)—But my Hond. Sir I blush to think (if amidst the Burthen & Embarrasments of Publick Cares & Business of such Magnitude & Importance to the Common Weal, you could have liesure to bestow a thought on so insignificant a Subject as myself) that all this time you must have thought me not only Negligent as to Business—but quite Deficient in that Respect which from so many Motives both of a Publick & private Nature I am ever bound to pay.—in that I had never Answer’d your Hond. favor above referr’d to.—In Order which I must now beg leave to Repeat the Substance of what was written in December.—Observing what your Excellency was pleased to mention respecting the Lime-stone Land, I noticed “that when my last Search was made for the old Record of that Deed, and which took a Considerable time Col. J Nicholas & Mr. Carr being both Present & Assisting in the Search—which finding to be without Effect, I took Occasion to mention “that I had expected (as the old Record was Certainly destroyd) that your Excellency would have Offer’d the Original Deed at one of the then last Courts, to have it Reinstated on the Record.—but supposed from Business of more Importance it had escaped your Attention”.—Is it not then surprizing that neither of those Gentlemen gave me the least Intimation either of its being offer’d for Record or lodged in the Office? nor did they drop me the least hint of the Act for that Purpose being Expired (in which I think Mr. Carr must be mistaken) or of any Other Difficulty that would have occurr’d to obstruct its being Readmitted to Record!—(M[ars]hls in Mod.)
               But to Proceed—I also requested your Excellency (besides Continuing my Aurora Subscription for the Present year) to enquire after some Professional & Literary Productions—particularly a work Entitled “The Medical Repository.” By Doctor’s Mitchel & Miller of Philadelphia—3 Octo. Vols. of which were said to be then already Publishd—& which I much desired to Procure.—But—as I made my best Apology then (when it was possible you might have a few liesure Moments)—much more should I now, for presuming to trouble your Excellency, & will therefore recite no more of the Contents—hoping your goodness will Pardon me thus far.—The sincere & hearty Congratulations added to my former Letter would be both superfluous & unseasonable now:—The adulatory Compliments which appeard to be so gratifying to your Predecessor, I know now were Despicable in your View.—And as it is unnecessary, it may well be Considerd as rather a Degradation of true Worth. I hope my Honoured Sir I shall not be suspected of an Inclination of that kind (for what could Dictate to me now but pure Esteem) when I declared—from the first that I was honour’d with your Acquaintance, (if it were not Vanity, I would say, Friendship) I have believed, & Cherished the Idea, That the Great & Supreme Ruler of the Universe—had Destind you One Day to be the Instrument of some Great, Notable, & Essential Good to your Country. I trust this declaration of a real Truth will not be Consider’d as arrogating to myself any pretensions to an uncommon measure of Discernment—much less to a Supernatural Influence—no Sir—It proceeded from an Accurate, an Attentive Contemplation of your publick Deportment on all Occasions, & the Sentiments of your Great Noble & Independent Mind!—But I am very sure that this belief, Opinion, or Presage (whatever it may be Called) was not peculiar to me, but was more or less entertain’d by many Others—But I will go no further on this Head lest I should Trespass too far on your Delicacy—nor should it have been mentiond, but that this may be perhaps the last Opportunity—
               
               I may however be Permitted to add that thro’ the Sacred Influences of the All Gracious & Wonder Working Hand of the Almighty—the time is now Arrived when this happy Presage shall be Realised.—That God has sent you like another Camillus to Rescue our Almost Expiring Liberties—and to Restore once more Peace Harmony & Happiness to your Country. We know the Publick Good will ever be your Object—and the “Vox Populi Vox Dei.”—the View of the People (when it is not fetterd or Deterr’d by Sedition Laws or Judiciary Persecution) will still Permit, thro’ the Medium of a free Press, to the Means, as well as the Methods, of Promoting & Attaining that Desired End.—Here then we see the Folly as well as Wickedness of the late Administration!—by shuting up the Avenues of publick information or Deterring the free Citizens by Judiciary Punishments from speaking the Truth—they could not but expect, either to have no Information respecting the Opinions & Sentiments of the People, or to have them Represented in a False & Perverted light.—Thank God the late Elections have shewn that the Sense & Love of Liberty (for which we had so lately put every thing else to hazard) was not quite forgotten;—not lost in the Whirlpools of Ambition, nor sunk in the Vortex of Corruption. It is this Precious Memento—this vital Spark emanating from the names & Remains of the Sages & Heroes of 1776 that has Illuminated the Patriots of 1800 & & & aroused their latent Affection for this best of Blessings; this fairest Portion of Humanity, That has Precipitated those Monsters from their Seats—and by filling them with better Men—(especially the Principal) has Calmed our Fears, Dispeld our Delusions—and brightened the Prospect before us!—thank Heaven the Alien & Sedition Acts (those Stains of American Annals) are no more. (would to God the Wounds thereby Inflicted on the Constitution could be healed by their Expiration) It is to be hoped too, that we shall be relievd from some part at least of the Number Weight & Measure of the Judiciary System—By a total & final Repeal of the last Law on that Head: as well as many others—
               Go on then Sir with Courage in the Glorious Work of Reformation you have so happily begun—You know who have been our Oppressors & Betrayers—and you know too how to appreciate & encourage Republican Virtue Talents & Integrity—You will have the Aid & Support—the Prayers & Wishes, of every Honest & good Man, whether in or Out of Congress.—Nay, yet more—”Heaven itself shall smile Propitious.”—The Divine Source & Fountain of all Good, who ever Delights in the Happiness of his Creatures, who has hitherto Preserved, Protected & Directed You, shall still be your Guide, shall send the Guardian Angel of Liberty.—the Good Genius of America still to Inspire & Direct your Steps—
               
                  “Hail my last Hope! she Cries—Inspired by me,
                  “Think, Talk, Wish, Write, and Act—for Liberty!”
               
               Farewell Hond Sir—that you may be, not only the Saviour of American Liberty, but the great Patron & Example of it throughout the World, is the fervent Prayer of him who is, with every Sentiment of Veneration & Respect, Yours,
               
                  
                     Ja Hopkins
                  
               
               
                  P.S. I have thought to keep this Open a while in hope an Oppty. of sending it safely by a private Hand—Should that fail, I will enclose & get it Superscribed by some other Hand—which perhaps may be a mean of its going safe by the Post—tho’ it has seldom happen’d that a Letter of mine has passd safely that way.—
                  JH.
               
               
                  July 25th. Since the above, I have Visited a Friend in Albemarle, who assures me that your Excellency is expected to be at Monticello about the latter end of the Summer.—Should this be so, I will exert my best Ability (thro’ Divine Assistance) to wait on you there—that I may once more (which my swiftly increasing Infirmities, more than declining years, admonishes me may be the last time) behold in the Person of my ever Hond. Friend—a Patriotic Republican President of the United States.
               
               
                  JH
               
            